UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1135



BARBARA A. MONEY,

                                              Plaintiff - Appellant,

          versus


LARRY G. MASSANARI, ACTING COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Beth P. Gesner, Magistrate Judge. (CA-00-
109-WMN)


Submitted:   June 29, 2001                  Decided:   June 13, 2001


Before WILLIAMS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. Shea, WILLONER, CALABRESE & ROSEN, P.A., College Park,
Maryland, for Appellant. Lynne A. Battaglia, United States Attor-
ney, Ariana Wright Arnold, Assistant United States Attorney,
Charlotte Hardnett, Acting General Counsel, Frank V. Smith, Acting
Deputy General Counsel, John M. Sacchetti, Associate General Coun-
sel, George G. Davidson, Office of the General Counsel, Social
Security Division, DEPARTMENT OF HEALTH AND HUMAN SERVICES, Balti-
more, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Barbara   A.   Money   appeals       the   magistrate   judge’s    order*

granting summary judgment in favor of the Commissioner of Social

Security in Money’s action for disability insurance benefits under

Title II of the Social Security Act, 42 U.S.C.A. §§ 401-433 (West

Supp. 2000).   This Court must uphold the denial of such benefits if

the decision is supported by substantial evidence and the correct

legal standard was applied.     See 42 U.S.C.A. § 405(g) (West Supp.

2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).              We have

reviewed the record and the magistrate judge’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

magistrate judge. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the Court and argument would not aid the decisional process.



                                                                   AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C.A. § 636(c) (West 1993 & Supp. 2000).


                                      2